Exhibit 2
                                         May 14, 2020


VIA FEDERAL EXPRESS, OVERNIGHT DELIVERY

Washington Football, Inc.                                 Washington Football, Inc.
21300 Redskin Park Drive                                  21300 Redskin Park Drive
Ashburn, VA 2014 7                                        Ashburn, VA 20147
Attn: Daniel M. Snyder, Chairman and Principal Owner      Attn: General Counsel



Dear Dan:

As your partners of many years, this is a courtesy notification that we each have engaged Moag
and Company, LLC ("Moag") to explore a potential sale of our collective interests in
Washington Football, Inc. ("WFI").

The three of us have agreed that Bob Rothman will act as the primary contact person if you or
WFI need to discuss this fmther.

As stated, this is a courtesy and this letter does not act as a waiver of any lights we have as
shareholders and/or Board members of WFI.

Sincerely,



/JJr!co!a{ ~ µ ll~J?L-

cc: Moag & Company, LLC
